Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in claim 8 is vague, indefinite, and should not be used in claim language.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2012/0131919 (Held).
	Regarding independent claims 1, 10, Held discloses a cascade process for the production of power from variable temperature heat sources (paragraph [0023]:"For example, the heat source Qin may be a waste heat stream such as, but not limited to, gas turbine exhaust, process stream exhaust, or other combustion product exhaust streams, such as furnace or boiler exhaust streams”), comprising:


° operationally coupling in a boiler (108) a variable temperature heat source (Qin) to the main working fluid of the main circuit (100) to perform said heating and vaporization of the main working fluid;
° circulating an auxiliary working fluid in an auxiliary circuit (102) according to a auxiliary Rankine cycle, wherein said auxiliary working fluid is heated and vaporized (114), expanded into an auxiliary expander (116), enslaved to an auxiliary electric generator or to an auxiliary mechanical user (104), cooled, condensed (118) and heated and vaporized again;
° thermally coupling (114) the expanded main working fluid of the main Rankine cycle to the auxiliary working fluid of the auxiliary Rankine cycle, in order to cool the main working fluid and to heat and vaporize said auxiliary working fluid by heat transfer from said main Rankine cycle to said auxiliary Rankine cycle before the expansion of the auxiliary working fluid into the auxiliary expander (116).
	Regarding claim 2, note the preheater 118.
	Regarding claims 3-4, 11-12, Held discloses processes with the working fluid and the auxiliary working fluid being the same fluid with the auxiliary circuit being a branch of the main fluid and mixed together as described.
.

Claim(s) 1, 6-7, 10, 14-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2010/0319346 (Ast).
	Regarding independent claims 1, 10, Ast discloses a cascade process for the production of power from variable temperature heat sources (18) comprising:
° circulating a main working fluid selected from the perfluorinated compounds (butane, paragraph 15) in a main circuit according to a main organic supercritical Rankine cycle, wherein said main working fluid is heated and vaporized (16), expanded into a main expander (2), enslaved to an electric generator (24) or to a mechanical user, cooled, condensed (30) and heated and vaporized again;
° operationally coupling in a boiler (16) a variable temperature heat source (18) to the main working fluid of the main circuit to perform said heating and vaporization of the main working fluid;
° circulating an auxiliary working fluid in an auxiliary circuit according to an auxiliary Rankine cycle, wherein said auxiliary working fluid is heated and vaporized (30), expanded into an auxiliary expander (42), enslaved to an auxiliary electric generator 44 or to an auxiliary mechanical user, cooled, condensed (50) and heated and vaporized again;
° thermally coupling (through condenser/evaporator 30) the expanded main working fluid of the main Rankine cycle to the auxiliary working fluid of the auxiliary Rankine cycle, in order to cool the main working fluid and to heat and vaporize said auxiliary working fluid by heat transfer from said main Rankine cycle to said auxiliary Rankine 
	Regarding claims 6-7, 14-15, Ast clearly discloses two separate Rankine cycles coupled through a heat exchanger 30.
Regarding claim 15, note main recuperator 28 and auxiliary recuperator 48.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0131919 (Held) in view of US 2015/0076831 (Giegel).  Held teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the fluids rejoin in a recuperator.  Giegle teaches that it’s well known in the art to rejoin two fluid streams exhaust from two separate turbines 160a, 160b, in a recuperator 130b.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to rejoin the fluid streams in the recuperator of Held as taught by Giegel for the purpose of heating two fluids at the same time in said recuperator.

Claim 9 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0131919 (Held) in view of US 7827791 (Pierson).  Held teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that .

Claim 13 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0131919 (Held) in view of US 5071312 (Kirby).  Held teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the expanders are integrated in a single radial turbine comprising a rotor disc with blades extending from a front face and a rear face.  Kirby discloses a multistage steam turbine comprising central disc 118 having blades 119A, 119B extending from a front face and a rear face, also note blades 117B, 122A facing the blades 119A, 119B, forming turbine stages.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to integrate the turbines in Held into one as taught by Kirby for the purpose of obtaining a compact structure.

Claims 16-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2012/0131919 (Held).  Held discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the specific reduced temperatures/pressures ratios, operating temperatures/pressures at various locations of the cycles.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dimitroff, Xu, and Maitrejean disclose cascade organic turbines with thermal connecting heat exchangers.











Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/10/2021